Title: To James Madison from Nathan Sanford, 19 January 1821
From: Sanford, Nathan
To: Madison, James


                
                    Sir
                    Washington 19th. January 1821.
                
                William Beach Lawrence and John Q. Jones Esquires of New York, are about to travel through Virginia; and if they should pass near your residence, they will do themselves the honor to visit you. I beg leave to introduce them to you, in this manner. They are young gentlemen of great personal merit, and of the most amiable dispositions. Their parents and friends, are among the most respectable citizens of New York.
                
                I pray you Sir, to present my respectful compliments to Mrs. Madison, and to accept for yourself, the assurance of my highest respect. May you, in your retreat from public cares, long enjoy health and happiness. I have the honor to be With the highest consideration Sir Your most obedient servant
                
                    Nathan Sanford
                
            